Citation Nr: 1515282	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to either diabetes mellitus or coronary artery disease (CAD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision rendered by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran initially requested a hearing before the Board concerning this issue.  However, he withdrew this request in an April 2014 letter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran alleges that his hypertension is secondary to his service-connected diabetes mellitus or CAD.  He has alleged variously that he was first diagnosed with hypertension in the mid-1980s.  He submitted a January 2011 note from his private physician that stated all three conditions (diabetes mellitus, CAD and hypertension) were "interrelated."  Another January 2011 statement from a VA nurse stated that the hypertension was "directly related and causal to the development of [CAD]."  A second nurse statement reiterates this opinion.  

The Veteran underwent multiple VA examinations concerning the possibility that his diabetes mellitus caused his hypertension.  There is a September 2008 VA QTC examination report that contains an opinion that the Veteran had essential hypertension that was not aggravated by diabetes mellitus.  There is a January 2011 VA examination report for diabetes mellitus in which the examiner denied that the hypertension was secondary to his diabetes mellitus because the hypertension was diagnosed first.  Finally, there is a February 2014 VA examination report for diabetes mellitus which denied the diabetes resulted in further complications; however it is not clear which conditions this examination report considered.  

Unfortunately, these opinions are inadequate and the Veteran's claim must be remanded.  The September 2008 VA opinion was not supported by any rationale.  The January 2011 opinion did not consider whether the hypertension was aggravated by the diabetes mellitus.  Additionally, it is not clear what the February 2014 examination  considered in terms of complications of the diabetes.  

As the Veteran has presented competent medical evidence that the hypertension, diabetes mellitus, and CAD are "interrelated," a remand is necessary for a new VA medical opinion supported by a well-reasoned rationale concerning this question of etiology.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the claims file.
 
2. Then, send the claims file to a qualified physician for an etiological opinion regarding the Veteran's hypertension.  The examiner must review the entire claims file, including all pertinent medical evidence of record.  He/She is asked to respond to the following:

* Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension was caused or aggravated by his diabetes mellitus?

* Alternatively, is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension was caused or aggravated by his coronary artery disease?

If aggravation is found, the examiner should also attempt to establish the baseline of disability affecting the hypertension before the aggravation, since the Veteran is only compensated for the additional disability caused by the aggravation.  If this is not feasible, the examiner must explain why this is the case.

The examiner is reminded that a complete rationale for any opinion rendered must be provided, or else the opinion is inadequate.  He/she must consider all medical evidence of record, including the January and February 2011 statements concerning a possible relationship between the three conditions.  

If the examiner cannot provide an opinion without resorting to mere speculation, he/she must nonetheless provide explanation stating why this is so.

3. After the requested medical opinion has been generated, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4. Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




